Name: Commission Regulation (EEC) No 2056/83 of 20 July 1983 on the classification of goods within heading No 84.25 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  tariff policy;  mechanical engineering;  means of agricultural production
 Date Published: nan

 Avis juridique important|31983R2056Commission Regulation (EEC) No 2056/83 of 20 July 1983 on the classification of goods within heading No 84.25 of the Common Customs Tariff Official Journal L 202 , 26/07/1983 P. 0011 - 0011 Finnish special edition: Chapter 2 Volume 3 P. 0203 Spanish special edition: Chapter 02 Volume 10 P. 0044 Swedish special edition: Chapter 2 Volume 3 P. 0203 Portuguese special edition Chapter 02 Volume 10 P. 0044 *****COMMISSION REGULATION (EEC) No 2056/83 of 20 July 1983 on the classification of goods within heading No 84.25 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions must be laid down for the tariff classification of oscillating connecting-rods for lawnmowers or grasscutters, which receive the rotating motion of the drive shaft and transform it into a lateral, reciprocating motion which is in turn transmitted to the cutter bar of the lawnmower or grass-cutter; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 604/83 (3) classifies under tariff heading No 84.25 hay or grass mowers, and under heading No 84.63 transmission shafts, gears and gearing; whereas, pursuant to Note 2 (b) to Section XVI, these two headings also cover components and spare parts when these are recognized as being suitable for use solely or principally with the machinery covered by these headings; Whereas these two headings must be taken into consideration in the classification of the aforementioned articles; Whereas, although they perform the function of energy transmission, these oscillating connecting-rods cannot be regarded as transmission shafts or as components or parts of gears but must, because of their specialized construction, be regarded as components or parts recognizable as being for lawnmowers or grass-cutters; Whereas these oscillating connecting-rods are excluded from heading No 84.63 by the customs Cooperation Council explanatory notes; Whereas the aforementioned oscillating connecting-rods must therefore be classified in heading No 84.25; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 Oscillating connecting-rods for lawnmowers or grass-cutters, which receive the rotating motion of the drive shaft and transform it into a lateral, reciprocating motion which is in turn transmitted to the cutter bar of the lawnmower or grass-cutter, must be classified in the Common Customs Tariff under heading: 84.25 Harvesting and threshing machinery; straw and fodder presses: hay or grass mowers: winnowing and similar cleaning machines for seed, grain or leguminous vegetables and egg-grading and other grading machines for agricultural produce (other than those of a kind used in the bread grain milling industry falling within heading No 84.29). Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1983 For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 172, 22. 7. 1968, p. 1. (3) OJ No L 72, 18. 3. 1983, p. 3.